THE STATE OF NEW HAMPSHIRE
JUDICIAL BRANCH

SUPERIOR COURT
Hillsborough Superior Court Northern District Telephone: 1-855-212-1234
300 Chestnut Street TTY/TDD Relay: (800) 735-2964
Manchester NH 03704 http:/Avww.courts.state.nh.us

February 08, 2017

FILE COPY

__Case Name: Jane Whippte, et al vy Randy Loubier, LLC, et al
Case Number: 218-2015-CV-00630

You are hereby notified that on February 7, 2017, the following order was entered:
RE: DALEY OUTDOOR SERVICE, LLC'S AND CP MANAGEMENT'S MOTIONS TO DISMISS:

Sée Order attached. (Kissinger, J)

W. Michael Scanion
Clerk of Court

(849)

C: Thomas E. Craig, ESQ; Randy Loubier, LLC; Wilfred J. Desmarais, JR: Laurence W. Getman,
ESO

vs ghbes

NHJB-2012-DEPS (07/01/2011)

TAR
 

 

 
 

 

 
 

 

 
 

scope of the duty,‘is limited to, those i

"Whether aiduty exists: a particul

 

 

 

 

 

 

 

 

 
 

 

 

 
